DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-7 are examined as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a machine (processor).
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
“create relational data having a measurement value of a heat radiation sensor, which measures intensity of heat radiation of an irradiation object irradiated with a laser beam from a laser machining device, in association with a power value of the laser beam on a machining surface of the laser machining device”, and “and a storage configured to store the relational data”
The limitations above recite the idea of generate new data from the stored/received data. This is a mental process, and mathematical concept as described in MPEP 2601.04(a)(2)(I), and 2601.04(a)(2)(II).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial exception
into a practical application?
No, the claim further recites “control irradiation of the laser beam to a machining object and the irradiation object”, which is not directed to an improvement in the functioning of a computer or an improvement to another technology. In particular, the claim did not improve the technical controlling of a device (laser beam). See MPEP 2106.04(d).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial
exception. The “processor”, “laser beam”, “storage” are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d). The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).). 
Thus, the claim is not patent eligible.

Regarding claim 2:
Claim 2 recites “wherein the processor is configured to estimate power of the laser beam on the machining surface based on the measurement value of the heat radiation sensor and the relational data stored in the storage”. The limitation is direct to mathematical concept, which is analyzed under step 2A, prong 2. Furthermore, the limitation does not add elements amounting to significantly more than the judicial exception in step 2B. (See MEPE 2016.05(g))
Thus, the claim is not patent eligible.

Regarding claim 3:
Claim 3 recites “wherein the processor is configured to adjust an adjustment unit that adjusts the power of the laser beam on the machining surface based on an estimation result”. The claim, which is analyzed under step 2B, is directed to a generic computer component, or a programmed computer to perform generic computer controlling functions, which does not integrate the exception into a practical application or provide significantly more than the judicial exception. (See MPEP 2016.05(d)).
Thus, the claim is not patent eligible.

Regarding claim 4:
Claim 4 recites “a display configured to display the power of the laser beam estimated by the processor the power of the laser beam adjusted by the processor”. The claim, which analyzed under step 2B, recites a generic computer element (display) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b)
Thus, the claim is not patent eligible.

Regarding claim 5:
Claim 5 recites: “wherein the processor is configured to determine a necessity for adjustment of power of the laser beam based on a measurement value of the heat radiation sensor obtained during irradiation with the laser beam of the a-machining object and the relational data”. The claim, which analyzed under step 2B, does not add more than insignificant extra-solution activity to the judicial exception (mere data gathering). See MPEP 2106.05(g)
Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over US 20190160599 A1 to Izumi (“Izumi”).

Regarding claim 1, Izumi discloses, a laser power control device (see laser machining device 10 in Fig. 3) comprising: 
a processor (see control device 13 in Fig. 3) configured to: 
create relational data (see combination of “return light measurement data” and “output light measurement data” in Fig. 3) having a measurement value of a heat radiation sensor (see “return light measurement data” in Fig. 3), which measures intensity of heat radiation of an irradiation object irradiated with a laser beam from a laser machining device (see “return light measurement unit 18” in Fig. 3), in association with a power value of the laser beam on a machining surface of the laser machining device (see “output light measurement data” in Fig. 9), and 
control irradiation of the laser beam to a machining object and the irradiation object (see section 40 and section 47 in Fig. 3); and 
a storage (see storage unit 30 in Fig. 3) configured to store the relational data (see Fig. 3).

Regarding claim 2, Izumi discloses, wherein the processor is configured to estimate power of the laser beam on the machining surface based on the measurement value of the heat radiation sensor and the relational data stored in the storage (see section 43 in Fig. 3).

Regarding claim 3, Izumi discloses, wherein the processor is configured to adjust power of the laser beam on the machining surface based on an estimation result (see section 47 in Fig. 3).

Regarding claim 4, Izumi discloses, further comprising: a display (see warning unit 32 in Fig. 3) configured to display the power of the laser beam estimated by the processor or the power of the laser beam adjusted by the adjustment (see Fig. 3).

Regarding claim 5, Izumi discloses, wherein the processor is configured to determine a necessity for adjustment of power of the laser beam (see section 46 in Fig. 3) based on a measurement value of the heat radiation sensor obtained during irradiation with the laser beam of the machining object and the relational data (see Fig. 3).

Regarding claim 6, Izumi discloses, a laser machining device (see laser machining device 10 in Fig. 3) comprising:
a laser source (see laser oscillator 11 in Fig. 3);
an optical attenuator (see external optical system 12 in Fig. 3) configured to irradiate a machining object or an irradiation object (see reflective plate 17 in Fig. 3) with a laser beam emitted from the laser source (see Fig. 3);
a heat radiation sensor (see return light measurement unit 18 in Fig. 3) configured to measure heat radiation of the irradiation object irradiated with the laser beam by the optical attenuator (see Fig. 3) and
a storage (see storage unit 30 in Fig. 3) configured to relational data having a measurement value of the heat radiation sensor in association with a power value of the laser beam on a machining surface (see combination of “return light measurement data” and “output light measurement data” in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030183612 A1 to Timans et al. (aka, first embodiment with an arc lamp in view of second embodiment with a laser). 

Regarding claim 7, Timans discloses, a laser power control method comprising: 
measuring heat radiation of an irradiation object irradiated with a laser beam from a laser machining device (disclosed in para 0083 “the reflectivity of the substrate surface may be estimated from the sensor data obtained upon the first pulse for heating the front or device side surface of the substrate in a multi-pulse processing regime”);
estimating a power value of the laser beam on a machining surface of the laser machining device from a value of the measured heat radiation (disclosed in para 0096 “The measured parameter in each of FIGS. 9 to 11 is related to lamp energy, E.sub.p, through a model, and the model calculation provides an estimate of the required pulse parameters (E.sub.p and .OMEGA.) for the next pulse.  Pulse-to-pulse manipulation of the pulse parameters provides a mechanism for feedback control of the wafer temperature rise during pulse processing”, and disclosed in para 0098 “the pulse parameters may be estimated from a pre-programmed look-up table”); and adjusting power of the laser beam on the machining surface based on the estimated power value (disclosed in para 0078 “the pulse parameters (energy, duration of pulse, time between pulses) may be adjusted for subsequent pulses in concert with background heating. Alternatively, the background heating power may be adjusted in timed relation to the application of the pulsed energy in anticipation of thermal effects produced by the pulse.  Independently or at the same time, pulse parameters may be adjusted to achieve target treatment temperatures”). 
The Applicant is noted that Timans discloses, in para 0019 “The heater is then switched to a steady state, and two rapid pulses from a pulse source (such as an arc lamp or laser) are applied to heat the wafer surface to a desired annealing temperature (i.e., 1300.degree.  C.)”), therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heat source of Timans wherein the heat source is a laser in order to irritate the object by the laser beam. 

Response to Amendment
The amendment of 04/25/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 04/25/2022 have been considered.
Applicant’s arguments with respect to the 101 rejections of claims 1-5 have been considered but are moot because Applicant's amendment necessitated the new ground(s) of the 101 rejections presented in this Office action.
The claim interpretation under 112(f) and the rejections under 112(b) are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejection of claim 7 under 35 USC 103 of Timans, the Applicant’s arguments have fully considered but they are not persuasive because Timans discloses: 
(1) measuring heat radiation of an irradiation object irradiated with a laser beam from a laser machining device (disclosed in para 0083, “the reflectivity of the substrate surface may be estimated from the sensor data obtained upon the first pulse for heating the front or device side surface of the substrate in a multi-pulse processing regime”). In particular, Timans discloses, optical sensors configured to measure/ detect pulse energy reflected from the substrate (see more in para 0031); 
(2) estimating a power value of the laser beam on a machining surface of the laser machining device from a value of the measured heat radiation (disclosed in para 0096 “The measured parameter in each of FIGS. 9 to 11 is related to lamp energy, E.sub.p, through a model, and the model calculation provides an estimate of the required pulse parameters (E.sub.p and .OMEGA.) for the next pulse.  Pulse-to-pulse manipulation of the pulse parameters provides a mechanism for feedback control of the wafer temperature rise during pulse processing”, and disclosed in para 0098 “the pulse parameters may be estimated from a pre-programmed look-up table”). In other words, Timans discloses, the measured parameter from the sensors is used to estimate the required power/pulse parameters of the beam (see more in para 0079).
(3) adjusting power of the laser beam on the machining surface based on the estimated power value (disclosed in para 0078 “the pulse parameters (energy, duration of pulse, time between pulses) may be adjusted for subsequent pulses in concert with background heating. Alternatively, the background heating power may be adjusted in timed relation to the application of the pulsed energy in anticipation of thermal effects produced by the pulse.  Independently or at the same time, pulse parameters may be adjusted to achieve target treatment temperatures”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761